In a proceeding pursuant to article 78 of the Civil Practice Act to compel the issuance of a building permit, the town officials of the Town of Stony Point appeal from an order of the Supreme Court, Rockland County, entered November 30, 1961, which directed that the permit be issued forthwith, and which declared that “ the zoning ordinance now in effect shall not apply to prevent petitioner’s erection of the improvement in accordance with the Building Permit to be issued.” Order reversed on the law and proceeding remitted to the Special Term for determination after a hearing, with costs to abide the event. Triable issues of fact are raised by the pleadings and accompanying papers. Such issues should be determined after a hearing (Civ. Prac. Act, § 1295). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.